Citation Nr: 0115932	
Decision Date: 06/11/01    Archive Date: 06/18/01

DOCKET NO.  00-23 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than February 4, 
1999, for a 10 percent rating for post-operative left 
inguinal herniorrhaphy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel


INTRODUCTION

The veteran had active military service from January 1971 to 
January 1973.

This case comes to the Board of Veterans' Appeals (Board) 
from a May 2000 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, 
which granted a 10 percent rating for post-operative left 
inguinal herniorrhaphy, and assigned an effective date of 
April 5, 1999.  The veteran appealed the effective date of 
this disability award, and by an October 2000 rating 
decision, the RO granted an effective date of February 4, 
1999.  The veteran has continued to seek an earlier effective 
date. 


FINDINGS OF FACT

1.  On December 15, 1997, the RO received the veteran's claim 
for an increased (compensable) rating for service-connected 
post-operative left inguinal herniorrhaphy.

2.  By a December 1998 rating decision, the RO confirmed a 
noncompensable rating for post-operative left inguinal 
herniorrhaphy.

3.  A July 1995 treatment report showed a symptomatic left 
inguinal hernia, which was noted to be tender and reducible; 
a September 1996 treatment record noted that the left side 
hernia "seemed ok"; during the one year period prior to 
December 15, 1997, it was not ascertainable that the 
veteran's post-operative left inguinal herniorrhaphy had 
increased in severity.

4.  On February 4, 1999, the veteran underwent a left 
inguinal herniorrhaphy at a correctional medical facility; at 
the time of the February 1999 surgery, the veteran's left 
inguinal hernia was noted as recurrent and symptomatic.


CONCLUSION OF LAW

An effective date of December 15, 1997, and no earlier, for a 
10 percent rating for post-operative left inguinal 
herniorrhaphy, is warranted.  38 U.S.C.A. § 5110 (West 1991); 
38 C.F.R. §§ 3.102, 3.400(o), Part 4, Diagnostic Code 7338 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

Service medical records reflect that the veteran underwent a 
left inguinal herniorrhaphy during a hospitalization in 1971.  
He was separated from active duty on January 18, 1973.  By a 
March 1973 rating decision, the RO granted service connection 
for post-operative left inguinal herniorrhaphy, and assigned 
a noncompensable rating effective from January 19, 1973.  
This rating was confirmed by a March 1987 rating decision.  

In a written statement associated with the claims file on 
December 15, 1997, the veteran indicated that his service-
connected hernia condition had worsened.  He requested that 
his treatment records be obtained from a correctional 
facility. 

In March 1998, medical records pertaining to the veteran were 
received from a correctional facility.  These records 
reflect, in pertinent part, treatment for symptoms relating 
to a left inguinal hernia in July 1995.  Examination at that 
time showed a small bulge in the left groin.  This was 
described as tender and reducible.  The impression was left 
recurrent inguinal hernia.  Repair was suggested, however the 
veteran was reluctant, and stated that he would "think about 
it."  The veteran underwent a right inguinal herniorrhaphy 
in October 1996.  A September 1996 treatment record, prepared 
prior to the right side surgery, noted that the "left 
inguinal hernia seems ok."

In October 1998, VA medical records were associated with the 
claims file.  These records reflect, in pertinent part, 
treatment for left inguinal hernia symptoms in 1991.

In a December 1998 written statement, the veteran advised the 
RO that he would shortly be undergoing surgery related to his 
left inguinal hernia.

By a December 1998 rating decision, the RO confirmed the 
noncompensable rating for post-operative left inguinal 
herniorrhaphy.

On April 5, 1999, a statement from the veteran was received 
which indicated disagreement with the December 1998 rating 
decision.  The veteran also attached medical records which 
indicated that he had undergone a left inguinal herniorrhaphy 
at a correctional medical facility on February 4, 1999.  The 
records of the February 1999 surgery noted a preoperative 
diagnosis of left recurrent indirect inguinal hernia, cord 
lipoma and cord granuloma.  The hernia was noted to be 
symptomatic.  The surgery consisted of a left recurrent 
indirect inguinal hernia herniorrhaphy, excision of cord 
lipoma, and excision of core granuloma.

By a May 2000 rating decision, the RO increased the rating 
for post-operative left inguinal herniorrhaphy to 10 percent, 
effective from April 5, 1999.  In a June 2000 letter, the 
veteran essentially argued that the 10 percent rating should 
have been made effective from the date of his separation from 
active duty.  By an October 2000 rating decision, the RO 
determined that the May 2000 rating decision was clearly and 
unmistakably erroneous in not granting an effective date of 
February 4, 1999, the date of the veteran's latest left 
inguinal herniorrhaphy.  The RO thus assigned February 4, 
1999, as the effective date for the 10 percent rating.

A statement of the case, referencing the laws and regulations 
relevant to a claim for an earlier effective date, was issued 
in November 2000.  In a November 2000 substantive appeal, the 
veteran continued to argue for an earlier effective date. 


II.  Analysis

As a preliminary matter, the Board notes that while this case 
was pending the Veterans Claims Assistance Act of 2000  was 
enacted into law.  See Pub. L. No. 106-475, 114 Stat. 2096 
(2000) ("VCAA").  This law sets forth the requirements for 
assisting a claimant in developing the facts pertinent to his 
or her claim.  The Board finds that even though this law was 
enacted during the pendency of this appeal, and thus, has not 
been considered by the RO, there is no prejudice to the 
veteran in proceeding with this appeal.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993) (when the Board addresses 
a matter not addressed by the RO, the Board must provide an 
adequate statement of reasons and bases as to why there is no 
prejudice to the veteran).  

The Board finds that the veteran was provided adequate notice 
as to the procedural requirements to substantiate his claim 
in the November 2000 statement of the case.  The RO has made 
satisfactory efforts to ensure that all relevant evidence has 
been associated with the claims file (including VA and 
correctional facility medical records).  There are several 
written statements from the veteran in the file arguing in 
favor of his claim, and he has been offered an opportunity to 
submit additional evidence.  In short, the Board concludes 
that the duty to assist has been satisfied, as well as the 
duty to notify as to the evidence needed to substantiate the 
claim.  Therefore, the Board will proceed with appellate 
disposition of the case.

Unless specifically provided otherwise, the effective date of 
an award based on a claim for increase shall be fixed in 
accordance with facts found but shall not be earlier than the 
date of receipt of application therefor.  38 U.S.C.A. § 
5110(a) (West 1991); 38 C.F.R. § 3.400 (2000).  The effective 
date of an award of increased compensation shall be the 
earliest date as of which it is ascertainable that an 
increase occurred, if application is received within one year 
from such date.  38 U.S.C.A. § 5110(b)(2) (West 1991); 38 
C.F.R. § 3.400(o) (2000).

Under Diagnostic Code 7338, a noncompensable disability 
rating contemplates either: (1) a small, reducible inguinal 
hernia, or an inguinal hernia without true hernia protrusion; 
or (2) an inguinal hernia that has not been operated on, but 
is remediable.  A 10 percent disability rating is warranted 
where the evidence shows a post-operative recurrent inguinal 
hernia that is readily reducible and well supported by truss 
or belt.  38 C.F.R. § 4.114, Diagnostic Code 7338 (2000).

The veteran's claim for an increased rating for post-
operative left inguinal herniorrhaphy was received on 
December 15, 1997.  

The July 1995 treatment report showed a symptomatic left 
inguinal hernia, which was noted to be tender and reducible.  
However, the September 1996 treatment record noted that the 
left side hernia "seemed ok."  

There is no hospitalization, examination, or treatment report 
evidencing increased disability due to post-operative left 
inguinal herniorrhaphy during the one year period prior to 
December 15, 1997.  Accordingly, it is not ascertainable that 
an increase in disability had occurred during the one year 
prior to the receipt of the claim for increase in December 
1997, since the most recent medical evidence prior to that 
date, the September 1996 treatment record, indicated that the 
left side hernia seemed okay.  Thus, an effective date prior 
to the date of the veteran's claim for increase is not 
possible.

However, at the time of the February 1999 surgery, the 
veteran's left inguinal hernia was noted as recurrent and 
symptomatic.  Since it is clear that the left inguinal hernia 
was "post-operative recurrent" as required for a 10 percent 
evaluation for some time prior to the date of the surgery, 
the Board if of the opinion that the RO's decision to assign 
the date of surgery as the effective date of the grant of the 
10 percent evaluation does not properly reflect the increase 
in disability which necessitated the surgery.  In other 
words, the RO's use of the February 1999 date treats the 
disability as arising from the surgery, rather than an 
existing symptomatic post-surgical service connected 
condition which then required the additional surgery at that 
time. 

The earlier July 1995 treatment record provides evidence that 
the left inguinal hernia had been symptomatic prior to the 
one year period before the receipt of the claim.  Resolving 
reasonable doubt in the veteran's favor, the Board is of the 
opinion that the effective date of the 10 percent evaluation 
for post-operative left inguinal herniorrhaphy should be 
December 15, 1997, the date of receipt of his claim for 
increase.  This acknowledges that the evidence indicates that 
the entitlement arose at some date prior to the date of 
surgery, but that the record does not establish an 
ascertainable increase in disability during the one year 
prior to the receipt of the claim for increase.  In this 
circumstance, the date of the claim provides the most 
equitable effective date for the compensable evaluation.  38 
C.F.R. §§ 3.102, 3.400(o).


ORDER

An effective date of December 15, 1997, for a 10 percent 
rating for post-operative left inguinal herniorrhaphy, is 
granted.


		
	M. G. MAZZUCCHELLI
	Acting Member, Board of Veterans' Appeals

 

